                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

FRANKIE WENDELL ERDMAN, JR.,                   :
                                               :
       Plaintiff,                              :
                                               :
vs.                                            :      CIVIL ACTION NO. 1:18-cv-414-TFM-C
                                               :
PETER T. FALKNER, et al.,                      :
                                               :
       Defendants.                             :


INGEN1, LLC, et al.,                           :
                                               :
       Plaintiffs,                             :
                                               :
vs.                                            :      CIVIL ACTION NO. 1:19-cv-183-TFM-C
                                               :
FRANKIE WENDELL ERDMAN, JR.,                   :
                                               :
       Defendant.                              :

                                              ORDER

       Pending before the Court is the parties’ Joint Stipulation of Dismissal. Doc. 61, filed

January 2, 2020. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action

without an order of the court “by filing a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by all of the parties. Doc.

61. However, the Court also notes that this case involves counterclaims which are only addressed

specifically in Fed. R. Civ. P. 41(a)(2) which states “[e]xcept as provided in Rule 41(a)(1), an

action may be dismissed at the plaintiff's request only by court order, on terms that the court

considers proper. If a defendant has pleaded a counterclaim before being served with the plaintiff's

motion to dismiss, the action may be dismissed over the defendant's objection only if the

                                             Page 1 of 2
counterclaim can remain pending for independent adjudication.” The parties do not specify the

rule, but indicate all of the parties “by and through their respective undersigned counsel, hereby

stipulate to and request this Honorable court dismiss all claims against all defendants in both the

above-captioned matters with prejudice with costs taxed as paid.” Doc. 61. Given the current

status, the Court finds it most appropriate to address the parties’ stipulation under Fed. R. Civ. P.

41(a)(2).

       Consequently, the Court CONSTRUES the Stipulation of Dismissal (Doc. 61) as a Motion

to Dismiss and this action (to include both claims and counterclaims), and the related action,

INGEN1,LLC v. Erdman, No. 1:19-cv-00183-TFM-C, are DISMISSED with prejudice with each

party to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to reopen both cases. The prior order to consolidate

the matters is rescinded and the two cases shall be separated. This ORDER along with the Motion

to Dismiss shall be docketed in both cases and both cases shall then be closed.

       DONE and ORDERED this the 2nd day of January 2020.

                                                      /s/ Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
